Citation Nr: 1512131	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling, for the period prior to May 17, 2011, and in excess of 80 percent disabling thereafter for a seizure disorder with posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously before the Board in January 2011 and January 2013, at which times the Board remanded the Veteran's increased rating claim for additional development.  The case has now been returned to the Board for further appellate action. 

In August 2014 the RO granted entitlement to an evaluation of 80 percent disabling, effective May 17, 2011, for seizure disorder with posttraumatic headaches.  As this does not represent the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additional evidence was received subsequent to the August 2014 Supplemental Statement of the Case.  In March 2015 the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of the evidence.  Therefore, the Board may proceed with adjudication.


FINDINGS OF FACT

1.  For the period prior to November 11, 2009, the Veteran's seizure disorder did not manifest at least one major seizure during the preceding six months or two major seizures in the prior year, or five to eight minor seizures.

2.  Beginning November 11, 2009, the Veteran's seizure disorder manifested at least 1 major seizure in 3 months over the last year; however, it did not manifest at least 1 major seizure per month over the last year.



CONCLUSIONS OF LAW

1.  For the period of the appeal prior to November 11, 2009, the criteria for an evaluation in excess of 20 percent disabling for the seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2014). 

2.  For the period of the appeal beginning November 11, 2009, the criteria for an evaluation of 80 percent disabling, and no higher for seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in July 2006. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  It is noted that the Veteran appears to have considered applying for Social Security Administration benefits.  See, e.g., July 2011 Treatment Note (" He is asking about his changes for SSDI and reports he will be applying.")  In February 2012 he was noted to have contacted a lawyer regarding assistance with filing for SSDI.  However, in November 2013 a VA provider reported that he was unable to complete the paperwork requested by the Veteran's attorney for Social Security Disability.  There is no further indication of an application for any Social Security Administration benefits and in a June 2014 Compensated Work Therapy note the Veteran was reported to be living independently and receiving service connected disability.  As such, the Board finds that all relevant evidence has been obtained and associated with the claims file.  The Veteran was also afforded VA examinations.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's seizure disorder with posttraumatic headaches is currently evaluated as 20 percent disabling, for the period prior to May 17, 2011, and 80 percent disabling therafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8910 and 8045-8910.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.

Diagnostic Code 8910 (grand mal epilepsy) provides a 100 percent evaluation for averaging at least 1 major seizure per month over the last year; an 80 percent evaluation is warranted for averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly; a 60 percent evaluation is warranted for averaging at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures weekly; and a 40 percent evaluation is warranted for at least 1 major seizure during the preceding 6 months or 2 major seizures in the last year, or 5 to 8 minor seizures weekly.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Id., at Note 1.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id., at Note 2. 

A neurology note dated in May 2006 reported alteration in consciousness, r/p complex partial seizure with secondary generalized tonic-colonic.  The Veteran had a high risk of recurrent seizures due to cocaine/alcohol abuse.  He had essential tremors of both arms and head.  In July 2006 the Veteran was noted to be diagnosed with seizure disorder.  

The examiner stated that the Veteran had a seizure disorder.  The onset was after a head injury in 1978 while in the military.  There were subjective reports of seizures occurring approximately every 2 months.  He was treated with Dilantin.  There was a functional loss for driving or work activities involving driving.  It was noted that the seizures were aggravated by alcohol and cocaine abuse per neuro note.  However, the Veteran stated that he was in remission.  

In July 2006 the Veteran reported that he was in St. Mary's hospital after having a seizure.  

The Veteran was afforded a VA medical examination in August 2006.  The Veteran reported that he had recently restarted medications after being off of them for 10 years.  He last had a seizure in July 2006.  He was on medication at the time and hospitalized at St. Mary's.  The seizures had changed over time.  They were more complex partial than grand mal.  He experienced seizures approximately every two months lasting approximately one minute.  He denied loss of bowel function.  He was treated with Dilantin daily, with continued breakthrough seizures.  He was unable to drive.  He was able to perform activities of daily living.  He had to take the bus or walk.  He worked for Microsoft for eight years and job was outsourced in April 2005.  He worked at Walmart from April 2005 to March 2006 and was to start a new job in mid-August.  

In an August 2006 treatment note the Veteran reported that he had a partial, complex seizure the night before while at the bus stop.  The seizure had a duration of approximately three minutes.

In September 2006 the Veteran fell off of his bicycle while having a seizure.

In March 2008 the Veteran reported that had a seizure recently.  He had prodrome tinnitus and hearing noise of "gun shot" which was typical for him.  He was incontinent of stool and apparently lost consciousness for one to one and a half hours.  His parents came over the next morning and found him in the restroom.  He reported that he was unable to walk for the first few hours after waking up.  He repeatedly fell forward.  He reported persistent dizziness with certain head movements but was now walking and was improved to baseline.  He complained of increased tinnitus since the seizure.  There was smacking of the lips for the prior several months since having teeth pulled and a sensation of needing to swallow repeatedly since the seizures.  He had a tremor for more than a year and was told that this was benign in the past.  He denied numbness, tingling, and focal weakness.  

An addendum indicated that the seizure would be classified as generalized instead of tonic-clonic.  

In April 2008 the Veteran was reported to have a history of epilepsy and polysubstance abuse, alcohol abuse with recurrent seizures on medication for thirty years.  The seizures sounded possible for juvenile myoclonic epilepsy with possible psychogenic seizures related to stress, possible withdrawal seizures in past, also possible seizures related to syncope.  The Veteran had just started a new job.  

In April 2008 the Veteran reported several different types of seizures over the years.  He most consistently described an episode of hearing a high-pitched noise, which was then followed by a tonic extension in his upper extremities with fisting in his right hand.  He noted that this was followed by a period of confusion and the entire episode may last anywhere from three to five minutes.  He may or may not generalize with these episodes.  He went on to describe episodes where he heard a roaring sound while in the shower which was followed by loss of awareness.  He came to in a few minutes and there were no witnesses to the episode.  In early March the Veteran noted that he woke up from sleep with the urge to urinate and then recalled waking up on the bathroom floor after he had hit his head.  He noted that by then he had urinated and defecated on himself.  He did not recall a specific aura before this.  In December 2007 he recalled that he was at his friend's house and woke with his arms outstretched.  There was no specific aura with this episode.  He reported episodes of head banging and increased salivation prior to the episodes that lasted a minute or two.  He did not have any aura or postictal state during the episodes.  He described episodes in which he was staring and that he noted people's lips moving but could not comprehend what was going on in the surrounding.  These were brief and not followed by any specific activity.

Upon examination in November 11, 2009, the Veteran was noted to have grand mal seizures eight to ten times per year.  The Veteran was fully functional on routine daily activities and employment.  However, he lost driver's license.  The Veteran had episodic seizures and headaches.  Precipitating factors included loud noises, flashing lights, and stressful situations.  The most recent seizure was in September 2009.

The Veteran was afforded a VA medical examination in May 2011.  He reported having a seizure every one to two months.  He stated that his seizures begin with a rotten smell.  Sometimes he has the smell without a seizure.  He did not know what occurred during seizures but has been told that he has generalized shaking for a few minutes.  He sometimes has bowel and bladder incontinence.  He had his prior seizure in May 2011.  He had at least one seizure per three months in the prior 12 months.  He had complex partial epilepsy characterized by brief episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory, or mood, or autonomic disturbances at least 2 in the prior 6 months.  

The Veteran was not employed and had been unemployed for less than a year.  He reported that his computer and typing skills were not good enough to keep his job answering phones.  He was trying to find work.  

The Veteran's disability had no effect on his grooming, toileting, dressing, or feeding.  It had a mild effect on his chores, shopping, and bathing.  It had a moderate effect on his exercise and sports.  It had a severe effect on his recreation and traveling.  

The Veteran had headaches that are not accompanied by nausea, photophobia, or phonophobia.  He had sharp pain that lasted about ten to fifteen minutes.  The headaches occurred once per month and were not prostrating.  Ordinary activity was possible.  

In October 2011 the Veteran was found down outside of the shower.  He was unresponsive for a few minutes.  When he awoke he seemed startled and disoriented.  He reported losing trace amount of urine but unsure whether he was truly incontinent.  There was no tongue biting.  Later he was found slumped over in his wheelchair and again was difficult to rouse.  There was no report of automatisms and no one around him at the time noticed any convulsive activity.  He did not remember either episode.  He stated that his typical seizures involved malodorous olfactory aura followed by loss of consciousness and stiffening.  He was usually confused afterwards.  He was noted to typically have seven to eight seizures a year.  

In January 2012 the Veteran reported that he had a seizure in December.  He denied loss of bowel or bladder control.  The Veteran reported seizures in July 2012 and November 2012.  In September 2013 the Veteran was noted to have two to three seizures a year.  

In August 2014 the Veteran was noted to have a complex partial seizure twice a month for those with olfactory hallucinations and three to four per week for these with alteration of consciousness only.

The Veteran was afforded a VA medical examination in January 2015.  The Veteran was diagnosed with seizures.  He had major (grand mal) seizures every 2 months. These were associated with falling to ground, uncontrolled jerking of all extremities, urinary and/or fecal incontinence, with post ictal state.  His last grand mal seizure was in November 2014.  He reported that he experienced milder spells 3 to 4 times monthly.  They were described as experiencing a foul smell (like "rotten fruit") with nausea associated with blanking out for several minutes.  These were minor seizures, and when he has these milder seizures he stated that he must rest for a few hours because sometimes these mild seizures progress to grand mal seizures.  He did not drive or ride a bicycle due to his seizure disorder.  He cannot operate power tools or equipment, cannot work around loud noises or bright lights due to his seizure disorder.

He stated that he had headaches after the head injury.  Headaches improved over time.  He reported that he has not had a headache in over a year.

Continuous medication was not required for the control of the seizure activity.

The Veteran had generalized tonic-clonic convulsions, brief interruption in consciousness or conscious control, episodes of staring, episodes of sudden jerking movement of the arms, trunk or head, and episodes of perceptual illusions. 

The most recent seizure was January 2015.  He had two or more minor seizures over the prior 6 months.  The average was 0 to 4 per week.  These seizures were defined as being characterized by a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal) or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).

The Veteran had at least two major seizures in the prior year.  These occurred at least one in three months over the prior year.  These seizures are defined as being characterized by the generalized tonic-clonic convulsion with unconsciousness.

He had two or more psychomotor seizures in the prior six months.  The frequency was an average of 0 to 4 per week.  These seizures are defined as being characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.

He had at least two major psychomotor seizures in the prior year.  The frequency was at least one in three months over the prior year.  These seizures are defined as being characterized by automatic states and/or generalized convulsions with unconsciousness.

Employment tasks requiring driving, operating power tools or equipment, working around loud noises or bright lights are not possible due to his seizure disorder residual to traumatic brain injury. 

Prior to November 11, 2009, the Veteran had seizures approximately every 2 months that lasted approximately one to three minutes.  The seizures were described as more complex partial than grand mal.  In March 2008 the seizures were classified as generalized instead of tonic-clonic; however, the Veteran reported loss of consciousness.  The Veteran reported loss of bowel and bladder continence after a loss of consciousness in March 2008.  Although the Veteran reported loss of consciousness and an instance of loss of bowel and bladder continence, a provider identified these seizures as generalized instead of tonic-clonic.  As such, during the period prior to November 11, 2009, the Veteran's seizure disorder did not manifest at least 1 major seizure during the preceding 6 months or 2 major seizures in the last year, or 5 to 8 minor seizures weekly.  Therefore, a higher evaluation prior to November 11, 2009, is denied.

Beginning November 11, 2009, the Veteran had major seizures averaging at least 1 in 3 months over the prior year.  On November 11, 2009, the Veteran was noted to have grand mal seizures 8 to 10 times per year.  In May 2011 the Veteran was noted to have had at least one seizure per three months in the prior 12 months.  In October 2011 the Veteran was noted to typically have seven to eight seizures a year.  In September 2013, the Veteran was noted to have two to three seizures a year.  In January 2015 the Veteran was noted to have major seizures every 2 months.  However, since November 11, 2009, the Veteran has not had 1 major seizure per month on average over the prior year.  As such, entitlement to an evaluation of 80 percent disabling is warranted from the earlier effective date of November 11, 2009, and an evaluation in excess of 80 percent disabling is not warranted.  Therefore, an evaluation of 80 percent disabling, and no higher, is granted, effective November 11, 2009.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's seizure disorder during the period on appeal.  The Veteran's disability is manifested by seizures that impair the Veteran's ability to drive a car, ride a bicycle, and operate power tools or equipment.  The seizures have a mild effect on his chores, shopping, and bathing; moderate effect on his exercise and sports; and severe effect on his recreation and traveling.  The rating criteria, specifically the notes identifying the symptoms of major and minor seizures, contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although the Veteran has reported that he is unemployable due to traumatic brain injury and mood disorder, he has not reported that he is unemployable due to his seizure disorder.  Rather, the Veteran has indicated that he lost his job due to outsourcing and could not keep up with his coworkers.  During the period on appeal the Veteran reported that he was employed up to January 2011.  In addition, although an examiner reported that the Veteran's seizure disorder is secondary to his traumatic brain injury, examiners have reported that the Veteran is fully functioning with the exception of driving, operating power tools or equipment, and working around loud noises or bright lights.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.


ORDER

An evaluation in excess of 20 percent disabling for seizure disorder, for the period prior to November 11, 2009, is denied.

An evaluation of 80 percent disabling, and no higher, for seizure disorder is granted from the earlier effective date of November 11, 2009.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


